Citation Nr: 1107223	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected anxiety disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1969.  He served in the Republic of Vietnam and has been awarded 
a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by which the RO, in 
pertinent part, granted service connection for an anxiety 
disorder and denied service connection for the remainder of the 
issues on appeal.  Regarding the service-connected anxiety 
disorder, the Veteran is contesting the initial evaluation 
assigned.

In December 2010, the Veteran testified at a hearing before the 
undersigned at the RO.  A transcript of the hearing is of record.

In October 2010, a claim of service connection for post traumatic 
stress disorder was submitted.  That issue had not been 
adjudicated and is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.




REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Initially, the Board observes that the Veteran has indicated that 
he has received recent treatment at the Gainesville VA Medical 
Center (MC).  The Board possesses records dated through June 16, 
2010.  These records pertain primarily to psychiatric care, but 
other conditions are also mentioned in the most recently 
available records.  As such, VA clinical records dated from June 
17, 2010 to the present are pertinent to most or all of the 
issues on appeal, and must be associated with the claims file.  
See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990) (holding that all VA treatment records that could 
potentially be helpful in resolving a claim must be obtained).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that VA is on constructive notice of all documents 
generated by VA, even if the documents have not been made part of 
the record in a claim for benefits.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA 
treatment records should be obtained before the issues on appeal 
are adjudicated.  

As to the Veteran's service-connected anxiety disorder, he has 
described significant symptoms at his December 2010 hearing.  
Additionally, the Veteran's disability has not been evaluated in 
almost three years.  Consequently, a current VA psychiatric 
examination is in order.  VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

As to the Veteran's claims of entitlement to service connection 
for tinnitus and headaches, the Board notes a well documented 
injury resulting from a mine blast in service.  At the December 
2010 hearing, the Veteran testified regarding landing on his head 
pursuant to the blast.  He testified that he had some ringing in 
the ears and headaches after the explosion.  The service 
treatment records do not show evidence of complaints or diagnoses 
of tinnitus or headaches in service.  The Veteran was already 
afforded a VA audiologic examination, but the examiner did not 
opine regarding whether there was an association between the 
blast injury and the currently diagnosed tinnitus.  As such, a 
new examination is in order.  As well, in light of the testimony, 
, a VA examination regarding the likely etiology of the claimed 
headaches is in order as well.

Regarding the claimed hypertension and gout, the Board notes that 
service connection for type II diabetes mellitus is in effect.  A 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2010).  The Board also notes that secondary 
service connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service- connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  It appears that the Veteran's hypertension preceded his 
diabetes mellitus.  Nonetheless, a VA examiner must opine 
regarding whether the condition has been exacerbated by the 
service-connected diabetes mellitus.  As to gout, an opinion as 
to etiology must be provided to include an opinion regarding the 
relationship, if any, between the service-connected diabetes 
mellitus and gout.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Associate with the record all Gainesville 
VAMC clinical records dated from June 17, 
2010 to the present.

2.  Next, schedule a VA psychiatric 
examination.  All symptoms and manifestations 
of the Veteran's service-connected anxiety 
disorder should be enumerated, and the 
severity of each should be assessed.  The 
examiner, in this regard, is asked to provide 
a global assessment of functioning (GAF) 
score and explain the basis for the assigned 
GAF score.  Furthermore, the impact, if any 
of the Veteran's service-connected anxiety 
disorder upon the ability to obtain and 
maintain employment should be stated.  A 
review of all pertinent documents in the 
claims file should be accomplished in 
conjunction with the examination, and a 
rationale for all opinions and conclusions 
should be provided.

3.  Schedule a VA neurologic examination for 
an opinion regarding whether the claimed 
tinnitus and headaches are at least as likely 
as not (50 percent or greater likelihood) 
related to service, to include whether either 
condition is in any way related to a reported 
blast injury in service.  A review of all 
pertinent documents in the claims file should 
be accomplished in conjunction with the 
examination, and a rationale for all opinions 
and conclusions should be provided.

4.  Schedule a VA medical examination for an 
opinion regarding whether the claimed gout 
and hypertension are at least as likely as 
not (50 percent or greater likelihood) 
related to service, the result of the 
service-connected diabetes mellitus, or 
whether and to what extent there is any 
exacerbation of the condition as a result of 
the service-connected diabetes mellitus.  A 
review of all pertinent documents in the 
claims file should be accomplished in 
conjunction with the examination, and a 
rationale for all opinions and conclusions 
should be provided.

5.  Readjudicate the issues on appeal.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


